DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informality:
As currently written, claim 4 is dependent upon claim 4. An independent claim may not be dependent upon itself because it must further limit the claim upon which it depends.
Appropriate correction is required. For examination purposes, claim 4 is interpreted as dependent on claim 3.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Regarding Claim 10:
a processing unit configured to: derive aggregate values from the numerical relations and/or the non-numerical relations; derive non-numerical relations from the aggregate values; add the derived non-numerical relations to the data base; construct differentiable operators, wherein each of the differentiable operators refers to a non- numerical or a derived non-numerical relation of the data base; and extract rules from the differentiable operators.
Corresponding reference in the specification: “The processing unit may be a distributed computing system, a microprocessor or a microcontroller."      (Pg. 6, lines 22-24)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the data base including entities and relations between the entities
wherein each of the entities is either a constant or a numerical value
a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation
deriving aggregate values from the numerical relations and/or the non-numerical relations
deriving non-numerical relations from the aggregate values
adding the derived non-numerical relations to the data base; constructing differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base 
extracting rules from the differentiable operators.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass:
 data base including entities and binary relations between the entities(correlates to the mathematical relationships between entities)
wherein each of the entities is either a constant or a numerical value(correlates to a mathematical relationship between the entities and the data which they represent)
 and a relation between a constant and a numerical value is a numerical relation (corresponds to mathematical relations) 
and a relation between two constants is a non-numerical relation (corresponds to an evaluation of the relation and therefore, mental process.)
 the computer program, when executed by a computer, causing the computer to perform the following steps: deriving aggregate values from the numerical relations and/or the non-numerical relations (corresponds to mathematical calculations, these aggregate values are derived from aggregate functions such as average and sum as stated on Pg. 3, Lines 25-27); 
deriving non-numerical relations from the aggregate values (corresponds to a mental process, Pg. 12 lines 13-16 gives the example of comparing C3 and C4 with reference to their amount of citations. A human would be capable of observing these entities and making an evaluation of more rated or less rated or other aggregate values.)
adding the derived non-numerical relations to the data base (corresponds to a mental process. Adding relations to a knowledge graph amounts to evaluating the relations and making a judgement to add the relation to the knowledge graph. Pg.1, Background Information correlates database to knowledge graph: “Such data bases are also known as knowledge graphs which are mainly used for graph-based knowledge representation by describing (real world) entities and their relations organized in a graph.” )
 construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base (Corresponds to a mental process. This step comprises Pg.4-5“constructing matrices, wherein a matrix refers to a non- numerical relation. Preferably, a matrix is constructed for every non-numerical relation. Preferably, the matrix is an i-by- i matrix, wherein an entry (j, k) is non-zero, for example 1, if4 the relation is a relation between the entity j and entity k, otherwise an entry is zero.” Constructing these matrices would be capable of being done by a human with the assistance of pen and paper)
 and extract rules from the differentiable operators. (corresponds to mental process. Extracting rules from the differential operators consists of evaluating the differential operators and their corresponding matrices and making an observation or judgement of which rules can be extracted.) 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the step of deriving the aggregate values from the numerical relations and/or the non-numerical relations includes applying aggregate functions on the numerical relations and/or the non-numerical relations.
As drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass wherein the step of deriving the aggregate values from the numerical relations and/or the non-numerical relations includes applying aggregate functions on the numerical relations and/or the non-numerical relations. (corresponds to mathematical concepts in the form of mathematical calculations, aggregate functions are being interpreted as mathematical calculations)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
 wherein the step of deriving the non-numerical relations from the aggregate values includes encoding a numerical relation into a non-numerical relation.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass wherein the step of deriving the non-numerical relations from the aggregate values includes encoding a numerical relation into a non-numerical relation. (corresponds to a mental process, Pg. 12 lines 13-16 gives the example of comparing C3 and C4 with reference to their amount of citations. A human would be capable of observing the numerical relations of C3 and C4 to their number of citations and making an evaluation of a new non-numerical relation of more rated or less rated)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.



Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the step of encoding the numerical relation into the non-numerical relation includes comparing entities with respect to numerical relations in which the entities participate.
As drafted, under the broadest reasonable interpretation, , covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass wherein the step of encoding the numerical relation into the non-numerical relation includes comparing entities with respect to numerical relations in which the entities participate.
 (corresponds to a mental process, Pg. 12 lines 13-16 gives the example of comparing the entities C3 and C4 with respect to their amount of citations (a numerical relation). A human would be capable of observing these entities and making an evaluation of more rated or less rated or another evaluation based on other aggregate values.)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.


Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the step of constructing the differentiable operators includes constructing matrices, wherein each of the matrices refers to a non-numerical relation.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass wherein the step of constructing the differentiable operators includes constructing matrices, wherein each of the matrices refers to a non-numerical relation (Corresponds to a mental process. Constructing the matrices to represent relations is making an observation of the relations and a judgement of how to construct the matrices with the assistance of pen and paper.)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the step of constructing the differentiable operators includes constructing negated differentiable operators, the negated differentiable operators including negated matrices, wherein a negated matrix refers to a negated non-numerical relation.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above wherein the step of constructing the differentiable operators includes constructing negated differentiable operators, the negated differentiable operators including negated matrices, wherein a negated matrix refers to a negated non-numerical relation. (Corresponds to a mental process. Constructing the negated matrix refers to evaluating the non-numerical relation and making the judgement to flip all zeros to ones and vice versa as described in Pg.5, lines 5-11 of the specification.)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 7
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the step of extracting rules from the differentiable operators includes 
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above wherein the step of extracting rules from the differentiable operators includes… (corresponds to a mental process. Extracting rules from the differentiable operators amounts to making an evaluation of the differentiable operators and evaluating whether there is a rule capable of being extracted and making the judgement to extract/create the rule.)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amounts to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “using an artificial neural network based on neural logic programming (LP) framework” amounts to mere instructions to apply a neural network to implement the abstract idea of extracting rules from the differentiable operators. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. “Using an artificial neural network based on neural logic programming (LP) framework” amounts to mere instruction to apply language as noted above. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.


Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the rules extracted from the differentiable operators are horn rules, and wherein the method further comprises the step of decoding the rules into decoded rules.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass The method according to claim 1, wherein the rules extracted from the differentiable operators are horn rules, and wherein the method further comprises the step of decoding the rules into decoded rules. (corresponds to a mental process. A human is capable of observing the rules and evaluating how to decode them into horn rules.)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the method further includes the step of applying the rules and/or the decoded rules to predict one or more relations between two or more entities of the data base.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass wherein the method further includes the step of applying the rules and/or the decoded rules to predict one or more relations between two or more entities of the data base. (corresponds to a mental process. A human is capable of observing the rules and making a judgement in order to predict new relations.) 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “A computer implemented method” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer implemented method” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a system, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the data base including entities and binary relations between the entities
wherein each of the entities is either a constant or a numerical value
a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation
derive aggregate values from the numerical relations and/or the non-numerical relations
derive non-numerical relations from the aggregate values
add the derived non-numerical relations to the data base; construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base 
extract rules from the differentiable operators.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass:
 data base including entities and binary relations between the entities(correlates to the mathematical relationships between entities)
wherein each of the entities is either a constant or a numerical value(correlates to a mathematical relationship between the entities and the data which they represent)
 and a relation between a constant and a numerical value is a numerical relation (corresponds to mathematical relations) 
and a relation between two constants is a non-numerical relation (corresponds to an evaluation of the relation and therefore, mental process.)
 the system comprising: a processing unit configured to: derive aggregate values from the numerical relations and/or the non-numerical relations; (corresponds to mathematical calculations, these aggregate values are derived from aggregate functions such as average and sum as stated on Pg. 3, Lines 25-27); 
derive non-numerical relations from the aggregate values (corresponds to a mental process, Pg. 12 lines 13-16 gives the example of comparing C3 and C4 with reference to their amount of citations. A human would be capable of observing these entities and making an evaluation of more rated or less rated or other aggregate values.)
add the derived non-numerical relations to the data base (corresponds to a mental process. Adding relations to a knowledge graph amounts to evaluating the relations and making a judgement to add the relation to the knowledge graph. Pg.1, Background Information correlates database to knowledge graph: “Such data bases are also known as knowledge graphs which are mainly used for graph-based knowledge representation by describing (real world) entities and their relations organized in a graph.” )
 construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base (Corresponds to a mental process. This step comprises Pg.4-5“constructing matrices, wherein a matrix refers to a non- numerical relation. Preferably, a matrix is constructed for every non-numerical relation. Preferably, the matrix is an i-by- i matrix, wherein an entry (j, k) is non-zero, for example 1, if4 the relation is a relation between the entity j and entity k, otherwise an entry is zero.” Constructing these matrices would be capable of being done by a human with the assistance of pen and paper)
 and extract rules from the differentiable operators. (corresponds to mental process. Extracting rules from the differential operators consists of evaluating the differential operators and their corresponding matrices and making an observation or judgement of which rules can be extracted.) 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “a processing unit” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing unit” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to system, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
extract the rules from the differentiable operators.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass extract the rules from the differentiable operators (corresponds to mental process. Extracting rules from the differential operators consists of evaluating the differential operators and their corresponding matrices and making an observation or judgement of which rules can be extracted.) 


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processing unit” and “a memory unit” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of further comprising: a processing unit and a memory unit for an artificial neural network amounts to mere instructions to apply a neural network to implement the abstract idea of extract the rules from the differentiable operators. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing unit” and “a memory unit” amount to recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. “for an artificial neural network” amounts to mere instruction to apply language as noted above. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a system, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please See analysis of claim 11.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processing unit” and “a memory unit” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “wherein the artificial neural network is constructed based on a neural logic programming (LP) framework.” amounts to mere instructions to apply a neural logic programming framework to implement the abstract idea of claim 11. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing unit”, “a memory unit” and “wherein the artificial neural network is constructed based on a neural logic programming (LP) framework.” amount to recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a non-transitory computer readable storage medium, which is an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
learning rules from a data base
the data base including entities and binary relations between the entities
wherein each of the entities is either a constant or a numerical value
a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation
deriving aggregate values from the numerical relations and/or the non-numerical relations
deriving non-numerical relations from the aggregate values
adding the derived non-numerical relations to the data base; construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base 
extracting rules from the differentiable operators.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass:
learning rules from a database (corresponds to a mental process. “database” is understood to be referring to a knowledge graph as described in Pg.1, Background Information: “Such data bases are also known as knowledge graphs which are mainly used for graph-based knowledge representation by describing (real world) entities and their relations organized in a graph.” Learning rules from a knowledge graph amounts to an evaluation of the graph and making a judgement to add a new rule/relation to the graph.)

 data base including entities and binary relations between the entities(correlates to the mathematical relationships between entities)
wherein each of the entities is either a constant or a numerical value(correlates to a mathematical relationship between the entities and the data which they represent)
 and a relation between a constant and a numerical value is a numerical relation (corresponds to mathematical relations) 
and a relation between two constants is a non-numerical relation (corresponds to an evaluation of the relation and therefore, mental process.)
 deriving aggregate values from the numerical relations and/or the non-numerical relations (corresponds to mathematical calculations, these aggregate values are derived from aggregate functions such as average and sum as stated on Pg. 3, Lines 25-27); 
deriving non-numerical relations from the aggregate values (corresponds to a mental process, Pg. 12 lines 13-16 gives the example of comparing C3 and C4 with reference to their amount of citations. A human would be capable of observing these entities and making an evaluation of more rated or less rated or other aggregate values.)
adding the derived non-numerical relations to the data base (corresponds to a mental process. Adding relations to a knowledge graph amounts to evaluating the relations and making a judgement to add the relation to the knowledge graph. Pg.1, Background Information correlates database to knowledge graph: “Such data bases are also known as knowledge graphs which are mainly used for graph-based knowledge representation by describing (real world) entities and their relations organized in a graph.” )
 construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base (Corresponds to a mental process. This step comprises Pg.4-5“constructing matrices, wherein a matrix refers to a non- numerical relation. Preferably, a matrix is constructed for every non-numerical relation. Preferably, the matrix is an i-by- i matrix, wherein an entry (j, k) is non-zero, for example 1, if4 the relation is a relation between the entity j and entity k, otherwise an entry is zero.” Constructing these matrices would be capable of being done by a human with the assistance of pen and paper)
 and extract rules from the differentiable operators. (corresponds to mental process. Extracting rules from the differential operators consists of evaluating the differential operators and their corresponding matrices and making an observation or judgement of which rules can be extracted.) 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable storage medium on which is stored a computer program for…” and “the computer program, when executed by a computer, causing the computer to perform” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “A non-transitory computer readable storage medium on which is stored a computer program for…” and “the computer program, when executed by a computer, causing the computer to perform” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
learning rules from a data base
the data base including entities and binary relations between the entities
wherein each of the entities is either a constant or a numerical value
a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation
deriving aggregate values from the numerical relations and/or the non-numerical relations
deriving non-numerical relations from the aggregate values
adding the derived non-numerical relations to the data base; construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base 
extracting rules from the differentiable operators.
using the system to predict relations between entities of the data base and/or clean the data base and/or complete the data base.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass the above limitations in the context of this claim encompass:
learning rules from a database (corresponds to a mental process. “database” is understood to be referring to a knowledge graph as described in Pg.1, Background Information: “Such data bases are also known as knowledge graphs which are mainly used for graph-based knowledge representation by describing (real world) entities and their relations organized in a graph.” Learning rules from a knowledge graph amounts to an evaluation of the graph and making a judgement to add a new rule/relation to the graph.)
data base including entities and binary relations between the entities(correlates to the mathematical relationships between entities)
wherein each of the entities is either a constant or a numerical value(correlates to a mathematical relationship between the entities and the data which they represent)
 and a relation between a constant and a numerical value is a numerical relation (corresponds to mathematical relations) 
and a relation between two constants is a non-numerical relation (corresponds to an evaluation of the relation and therefore, mental process.)
the system including: a processing unit configured to: derive aggregate values from the numerical relations and/or the non-numerical relations (corresponds to mathematical calculations, these aggregate values are derived from aggregate functions such as average and sum as stated on Pg. 3, Lines 25-27); 
derive non-numerical relations from the aggregate values (corresponds to a mental process, Pg. 12 lines 13-16 gives the example of comparing C3 and C4 with reference to their amount of citations. A human would be capable of observing these entities and making an evaluation of more rated or less rated or other aggregate values.)
add the derived non-numerical relations to the data base (corresponds to a mental process. Adding relations to a knowledge graph amounts to evaluating the relations and making a judgement to add the relation to the knowledge graph. Pg.1, Background Information correlates database to knowledge graph: “Such data bases are also known as knowledge graphs which are mainly used for graph-based knowledge representation by describing (real world) entities and their relations organized in a graph.” )
 construct differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base (Corresponds to a mental process. This step comprises Pg.4-5“constructing matrices, wherein a matrix refers to a non- numerical relation. Preferably, a matrix is constructed for every non-numerical relation. Preferably, the matrix is an i-by- i matrix, wherein an entry (j, k) is non-zero, for example 1, if4 the relation is a relation between the entity j and entity k, otherwise an entry is zero.” Constructing these matrices would be capable of being done by a human with the assistance of pen and paper)
 and extract rules from the differentiable operators. (corresponds to mental process. Extracting rules from the differential operators consists of evaluating the differential operators and their corresponding matrices and making an observation or judgement of which rules can be extracted.) 
using the system to predict relations between entities of the data base and/or clean the data base and/or complete the data base. (Corresponds to a mental process. Predicting relations between entities of the database consists of observing the rules extracted from the differential operators and evaluating potential new relations based upon the new rules and making the judgement to add them to the database.)

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “a processing unit” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing unit” amount to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (TensorLog: Deep Learning Meets Probabilistic Databases) in view of Abadi (TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems) further in view of Zhu (Multiple-Facial Action Unit Recognition by Shared Feature Learning and Semantic Relation Modeling).

Regarding Claim 1,
	Cohen et al. teaches a computer implemented method for learning rules from a data base (Pg. 5 Third full paragraph: “one looks for rules A ← B1, . . . , Bk and substitutions σ such that ∀i, σ(Bi) ∈ S, and then adds the derived fact σ(A) to S.” and “There are two broad classes of algorithms for inference in a DDB…” teaches learning rules from a data base (A “DDB” is a deductive data base)), the data base including entities and relations between the entities(Pg. 23. First full paragraph: “We encoded the questions into the KB by extending it with two additional relations: mentionsEntity(Q,E), which is true if question Q mentions entity E”(Q and E are both entities in this instance and mentionsEntity(Q,E) is the relation between them) teaches the database containing entities and relations.)
 	wherein each of the entities is either a constant or a numerical value (Pg. 9, Section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that both age (a numeric value) and features such as tired or child (constant values) are possible for entities.), 

and a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation (Pg. 9, section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that numeric values can be related to constant values in the case of child and age. Also teaches that constant values can be related to each other in the case of child and tired.)

constructing differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base; and extracting rules from the differentiable operators. Figure 5 shows the algorithm used in the current implementation of TensorLog Figure 5: 
    PNG
    media_image1.png
    347
    588
    media_image1.png
    Greyscale

Teaches utilization of differentiable functions (corresponding to differentiable operators).
Regarding the use of differentiable operators, the specification of this application explains that TensorLog operators, as taught by Cohen are differentiable operators . Pg. 3, lines 6-10 of this specification: “Exemplary details of constructing differentiable operators, also known as TensorLog operators…”	

    PNG
    media_image2.png
    28
    282
    media_image2.png
    Greyscale
This clause from Cohen, Pg.4, Fig2. teaches the differentiable operators referring to non-numerical relations of the data base. As shown, uncle is a relation between the non-numeric entities X and Y.

Pg.24, Paragraph 4: “As noted above, TensorLog also makes it possible to replace components of the logic program (e.g., the classification or matches predicate) with submodels learned in the deep-learning infrastructure” teaches the learning (corresponds to extracting) of new rules (predicate corresponds to rule))

Cohen Does not appear to explicitly teach deriving aggregate values from the numerical relations and/or the non-numerical relations; deriving non-numerical relations from the aggregate values; adding the derived non-numerical relations to the data base;

However, Abadi (TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems) teaches deriving aggregate values from the numerical relations and/or the non-numerical relations; (Pg. 13, Figure 10: teaches deriving aggregate values such as total_loss)
    PNG
    media_image3.png
    367
    492
    media_image3.png
    Greyscale
 
 deriving non-numerical relations from the aggregate values (Using figure 10 for reference, the arrows between the nodes such as the arrow from the total loss node to the assign_moving_avg node represent an indication of the order of execution of the nodes (corresponding to a non-numeric relation between the nodes)); 

Cohen and Abadi are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Abadi to the disclosed invention of Cohen.
One of ordinary skill in the art would have been able to make this modification ”for examining overall properties of the model, such as the value of the loss function averaged across a collection of examples” (Abadi, Pg. 13, Section 9.1)

Cohen in view of Abadi does not appear to explicitly teach adding the derived non-numerical relations to the data base however, Zhu (Multiple-Facial Action Unit Recognition by Shared Feature Learning and Semantic Relation Modeling) teaches adding the derived non-numerical relations to the data base (Zhu, Pg. 1665, First full paragraph: “To learn the structure, we propose to employ our BN structure learning algorithm… . the algorithm provides an anytime valid solution, i.e., the algorithm can be stopped at any-time with a best current solution found so far and an upper bound to the global optimum. Representing state of the art method in BN structure learning, this method allows automatically capturing the relationships among emotions.” teaches adding learned (corresponds to derived) relations to a “BN” (BN or “Bayesian Network” is a form of knowledge graph, corresponds to database));


Cohen in view of Abadi and Zhu are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhu to the disclosed invention of Cohen in view of Abadi.
One of ordinary skill in the art would have been able to make this modification as it ”allows learning an optimal BN structure efficiently and it guarantees to find the global optimum structure, independent of the initial structure” (Zhu, Pg. 1665, First full paragraph)



Regarding claim 2,
	Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 1
	Abadi further teaches wherein the step of deriving the aggregate values from the numerical relations and/or the non-numerical relations includes applying aggregate functions on the numerical relations and/or the non-numerical relations. (Pg. 12, Final paragraph: “TensorFlow supports a collection of different Summary operations that can be inserted into the graph including scalar summaries (e.g., for examining overall properties of the model, such as the value of the loss function averaged across a collection of examples, or the time taken to execute the computation graph), histogrambased summaries (e.g., the distribution of weight values in a neural network layer), or image-based summaries (e.g., a visualization of the filter weights learned in a convolutional neural network).” Teaches using Summary operations (corresponds to aggregate functions) that derive aggregate values from relations such as values of the loss function averaged across a collection of samples (This corresponds to a numerical relation of “loss” to “the samples”))
Cohen and Abadi are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Abadi to the disclosed invention of Cohen.
One of ordinary skill in the art would have been able to make this modification ”for examining overall properties of the model, such as the value of the loss function averaged across a collection of examples” (Abadi, Pg. 13, Section 9.1)



Regarding claim 3,
	Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 1
	Cohen further teaches wherein the step of deriving the non-numerical relations from the aggregate values includes encoding a numerical relation into a non-numerical relation. (Pg. 10, Section 3.1:“Because our ultimate goal is integration with neural networks, we will implement reasoning by defining a series of numeric functions, each of which finds answers to a particular family of queries. It will be convenient to encode the database numerically. We will assume all constants have been mapped to integers.” Teaches encoding the non-numerical relations into numerical relations. These numerical relations are then used in belief propagation as shown immediately below in Fig. 5 to generate a new non-numerical clause/relation.)
 
    PNG
    media_image4.png
    245
    602
    media_image4.png
    Greyscale


Regarding claim 5,
Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 1
	Cohen further teaches wherein the step of constructing the differentiable operators includes constructing matrices, wherein each of the matrices refers to a non-numerical relation. (Pg., 10, Section 3.1: “ We will assume all constants have been mapped to integers. For a constant c ∈ C, we define uc to be a one-hot row-vector representation for c, i.e., a row vector of dimension |C| where u[c] = 1 and u[c’] = 0 for c’ ≠ C. We can also represent a binary predicate p by a sparse matrix Mp, where Mp[a, b] = θp(a,b) if p(a, b) ∈ DB, and a unary predicate q as an analogous row vector vq.” teaches constructing matrices for representing non-numerical relations (non-numerical since we had to map them to integers) in constructing differentiable operators.) 

Regarding claim 6,
	Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 1.
	Cohen further teaches wherein the step of constructing the differentiable operators includes constructing negated differentiable operators, the negated differentiable operators including negated matrices, wherein a negated matrix refers to a negated non-numerical relation. (Pg. 14, Section 3.5, Second paragraph: “The messages corresponding to a one-hot variable binding, or the possible bindings to a variable, are sparse vectors in the local infrastructure, but dense vectors in the Tensorflow and Theano versions, to allow use of GPU implementations of multiplication of dense vectors and sparse matrices. (The implementation also supports grouping examples into minibatches, in which case the dense vectors become dense matrices with a number of rows equal to minibatch size.)” teaches the use of negated matrices (negated is being interpreted under its common meaning of “opposite”) in the Tensorflow and Theano versions (the local infrastructure version utilizes sparse-matrices but the Tensorflow and Theano versions utilize dense matrices, which are negated sparse matrices) to construct differentiable operators (the specification equates “differentiable operator” and “Tensorlog operator” on Pg. 3, lines 6-7))

Regarding claim 7,
Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 1

Cohen further teaches wherein the step of extracting rules from the differentiable operators includes using an artificial neural network based on neural logic programming (LP) framework. Pg. 1, Abstract: (“We present an implementation of a probabilistic first-order logic called TensorLog, in which classes of logical queries are compiled into differentiable functions in a neural-network infrastructure such as Tensorflow or Theano” teaches using an artificial neural network based on neural logic programming. The use of probabilistic logic in a neural network is neural logic programming)

Regarding claim 8,
Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 1

Cohen further teaches wherein the rules extracted from the differentiable operators are horn rules (Pg. 3, last paragraph: “A theory, T , is a set of function-free Horn clauses. (Horn clause corresponds to Horn Rule)”), 
and wherein the method further comprises the step of decoding the rules into decoded rules. (Pg. 12, Section 3.2: “We will start by considering a highly restricted class of theories T , namely programs containing only one non-recursive polytree-limited clause r that obeys the restrictions above. We build a factor graph Gr for r as follows: for each logical variable W in the body, there is a random variable W; and for every literal q(Wi , Wj ) in the body of the clause, there is a factor with potentials Mq linking variables Wi and Wj . Finally, if the factor graph is disconnected, we add any factors between the components until it is connected.” teaches taking the clause r (corresponds to the rules) and building the factor graph Gr from it. (corresponds to decoding))

Regarding claim 9,
Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 8.

Cohen further teaches wherein the method further includes the step of applying the rules and/or the decoded rules to predict one or more relations between two or more entities of the data base. (Pg.24, Paragraph 4 “As noted above, TensorLog also makes it possible to replace components of the logic program (e.g., the classification or matches predicate) with submodels learned in the deep-learning infrastructure” teaches the learning of new predicates (corresponds to relations) and utilizing them within the logic program.)


Regarding Claim 10,
	Cohen et al. teaches a system configured for learning rules from a data base (Pg. 5 Third full paragraph: “one looks for rules A ← B1, . . . , Bk and substitutions σ such that ∀i, σ(Bi) ∈ S, and then adds the derived fact σ(A) to S.” and “There are two broad classes of algorithms for inference in a DDB…” teaches learning rules from a data base (A “DDB” is a deductive data base)), the data base including entities and relations between the entities(Pg. 23. First full paragraph: “We encoded the questions into the KB by extending it with two additional relations: mentionsEntity(Q,E), which is true if question Q mentions entity E”(Q and E are both entities in this instance and mentionsEntity(Q,E) is the relation between them) teaches the database containing entities and relations.)
 	wherein each of the entities is either a constant or a numerical value (Pg. 9, Section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that both age (a numeric value) and features such as tired or child (constant values) are possible for entities.), 

and a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation (Pg. 9, section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that numeric values can be related to constant values in the case of child and age. Also teaches that constant values can be related to each other in the case of child and tired.)

constructing differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base; and extracting rules from the differentiable operators. Figure 5 shows the algorithm used in the current implementation of TensorLog Figure 5: 
    PNG
    media_image1.png
    347
    588
    media_image1.png
    Greyscale

Teaches utilization of differentiable functions (corresponding to differentiable operators).
Regarding the use of differentiable operators, the specification of this application explains that TensorLog operators, as taught by Cohen are differentiable operators . Pg. 3, lines 6-10 of this specification: “Exemplary details of constructing differentiable operators, also known as TensorLog operators…”	

    PNG
    media_image2.png
    28
    282
    media_image2.png
    Greyscale
This clause from Cohen, Pg.4, Fig2. teaches the differentiable operators referring to non-numerical relations of the data base. As shown, uncle is a relation between the non-numeric entities X and Y.

Pg.24, Paragraph 4“As noted above, TensorLog also makes it possible to replace components of the logic program (e.g., the classification or matches predicate) with submodels learned in the deep-learning infrastructure” teaches the learning (corresponds to extracting) of new rules (predicate corresponds to rule))
Cohen Does not appear to explicitly teach deriving aggregate values from the numerical relations and/or the non-numerical relations; deriving non-numerical relations from the aggregate values; adding the derived non-numerical relations to the data base;

However, Abadi (TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems) teaches deriving aggregate values from the numerical relations and/or the non-numerical relations; (Pg. 13, Figure 10: teaches deriving aggregate values such as total_loss)
    PNG
    media_image3.png
    367
    492
    media_image3.png
    Greyscale
 
 deriving non-numerical relations from the aggregate values (Using figure 10 for reference, the arrows between the nodes such as the arrow from the total loss node to the assign_moving_avg node represent an indication of the order of execution of the nodes (corresponding to a non-numeric relation between the nodes)); 

Cohen and Abadi are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Abadi to the disclosed invention of Cohen.
One of ordinary skill in the art would have been able to make this modification ”for examining overall properties of the model, such as the value of the loss function averaged across a collection of examples” (Abadi, Pg. 13, Section 9.1)


Cohen in view of Abadi does not appear to explicitly teach adding the derived non-numerical relations to the data base however, Zhu (Multiple-Facial Action Unit Recognition by Shared Feature Learning and Semantic Relation Modeling) teaches adding the derived non-numerical relations to the data base (Zhu, Pg. 1665, First full paragraph: “To learn the structure, we propose to employ our BN structure learning algorithm… . the algorithm provides an anytime valid solution, i.e., the algorithm can be stopped at any-time with a best current solution found so far and an upper bound to the global optimum. Representing state of the art method in BN structure learning, this method allows automatically capturing the relationships among emotions.” teaches adding learned (corresponds to derived) relations to a “BN” (BN or “Bayesian Network” is a form of knowledge graph, corresponds to database));

Cohen in view of Abadi and Zhu are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhu to the disclosed invention of Cohen in view of Abadi.
One of ordinary skill in the art would have been able to make this modification as it ”allows learning an optimal BN structure efficiently and it guarantees to find the global optimum structure, independent of the initial structure” (Zhu, Pg. 1665, First full paragraph)


Regarding claim 11,
Cohen in view of Abadi in view of Zhu teaches A system configured for learning rules from a data base of claim 10.

Cohen further teaches further comprising: a processing unit and a memory unit for an artificial neural network configured to extract the rules from the differentiable operators. (Pg.3, Paragraph 2 “The target architecture for modern deep learners is based on GPUs, which have limited memory” teaches the use of a GPU (Graphics Processing Unit) and that the GPU has memory. This corresponds to the processing unit and memory unit respectively.)

Regarding claim 12,
Cohen in view of Abadi in view of Zhu teaches A system configured for learning rules from a data base of claim 11.

Cohen further teaches wherein the artificial neural network is constructed based on a neural logic programming (LP) framework. Pg. 1, Abstract: (“We present an implementation of a probabilistic first-order logic called TensorLog, in which classes of logical queries are compiled into differentiable functions in a neural-network infrastructure such as Tensorflow or Theano” teaches using an artificial neural network based on neural logic programming. The use of probabilistic logic in a neural network is neural logic programming) 

Regarding Claim 13,
	Cohen et al. teaches a non-transitory computer readable storage medium on which is stored a computer program (Pg. 1, Third paragraph: “As motivation, consider the program of Figure 1…” and Pg. 2, Fig 1: 
    PNG
    media_image5.png
    464
    598
    media_image5.png
    Greyscale

Teach a non-transitory computer readable storage medium (corresponds to “a typical desktop”) and a computer program (the program of Fig. 1))
 for learning rules from a data base (Pg. 5 Third full paragraph: “one looks for rules A ← B1, . . . , Bk and substitutions σ such that ∀i, σ(Bi) ∈ S, and then adds the derived fact σ(A) to S.” and “There are two broad classes of algorithms for inference in a DDB…” teaches learning rules from a data base (A “DDB” is a deductive data base)), the data base including entities and relations between the entities(Pg. 23. First full paragraph: “We encoded the questions into the KB by extending it with two additional relations: mentionsEntity(Q,E), which is true if question Q mentions entity E”(Q and E are both entities in this instance and mentionsEntity(Q,E) is the relation between them) teaches the database containing entities and relations.)
 	wherein each of the entities is either a constant or a numerical value (Pg. 9, Section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that both age (a numeric value) and features such as tired or child (constant values) are possible for entities.), 

and a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation (Pg. 9, section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that numeric values can be related to constant values in the case of child and age. Also teaches that constant values can be related to each other in the case of child and tired.)

constructing differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base; and extracting rules from the differentiable operators. Figure 5 shows the algorithm used in the current implementation of TensorLog Figure 5: 
    PNG
    media_image1.png
    347
    588
    media_image1.png
    Greyscale

Teaches utilization of differentiable functions (corresponding to differentiable operators).
Regarding the use of differentiable operators, the specification of this application explains that TensorLog operators, as taught by Cohen are differentiable operators . Pg. 3, lines 6-10 of this specification: “Exemplary details of constructing differentiable operators, also known as TensorLog operators…”	

    PNG
    media_image2.png
    28
    282
    media_image2.png
    Greyscale
This clause from Cohen, Pg.4, Fig2. teaches the differentiable operators referring to non-numerical relations of the data base. As shown, uncle is a relation between the non-numeric entities X and Y.

Pg.24, Paragraph 4 “As noted above, TensorLog also makes it possible to replace components of the logic program (e.g., the classification or matches predicate) with submodels learned in the deep-learning infrastructure” teaches the learning (corresponds to extracting) of new rules (predicate corresponds to rule))
Cohen Does not appear to explicitly teach deriving aggregate values from the numerical relations and/or the non-numerical relations; deriving non-numerical relations from the aggregate values; adding the derived non-numerical relations to the data base;

However, Abadi (TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems) teaches deriving aggregate values from the numerical relations and/or the non-numerical relations; (Pg. 13, Figure 10: teaches deriving aggregate values such as total_loss)
    PNG
    media_image3.png
    367
    492
    media_image3.png
    Greyscale
 
 deriving non-numerical relations from the aggregate values (Using figure 10 for reference, the arrows between the nodes such as the arrow from the total loss node to the assign_moving_avg node represent an indication of the order of execution of the nodes (corresponding to a non-numeric relation between the nodes)); 

Cohen and Abadi are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Abadi to the disclosed invention of Cohen.
One of ordinary skill in the art would have been able to make this modification ”for examining overall properties of the model, such as the value of the loss function averaged across a collection of examples” (Abadi, Pg. 13, Section 9.1)

Cohen in view of Abadi does not appear to explicitly teach adding the derived non-numerical relations to the data base however, Zhu (Multiple-Facial Action Unit Recognition by Shared Feature Learning and Semantic Relation Modeling) teaches adding the derived non-numerical relations to the data base (Zhu, Pg. 1665, First full paragraph: “To learn the structure, we propose to employ our BN structure learning algorithm… . the algorithm provides an anytime valid solution, i.e., the algorithm can be stopped at any-time with a best current solution found so far and an upper bound to the global optimum. Representing state of the art method in BN structure learning, this method allows automatically capturing the relationships among emotions.” teaches adding learned (corresponds to derived) relations to a “BN” (BN or “Bayesian Network” is a form of knowledge graph, corresponds to database));

Cohen in view of Abadi and Zhu are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhu to the disclosed invention of Cohen in view of Abadi.
One of ordinary skill in the art would have been able to make this modification as it ”allows learning an optimal BN structure efficiently and it guarantees to find the global optimum structure, independent of the initial structure” (Zhu, Pg. 1665, First full paragraph)


Regarding Claim 14,
	Cohen et al. teaches a system configured for learning rules from a data base (Pg. 5 Third full paragraph: “one looks for rules A ← B1, . . . , Bk and substitutions σ such that ∀i, σ(Bi) ∈ S, and then adds the derived fact σ(A) to S.” and “There are two broad classes of algorithms for inference in a DDB…” teaches learning rules from a data base (A “DDB” is a deductive data base)), the data base including entities and relations between the entities(Pg. 23. First full paragraph: “We encoded the questions into the KB by extending it with two additional relations: mentionsEntity(Q,E), which is true if question Q mentions entity E”(Q and E are both entities in this instance and mentionsEntity(Q,E) is the relation between them) teaches the database containing entities and relations.)

 	wherein each of the entities is either a constant or a numerical value (Pg. 9, Section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that both age (a numeric value) and features such as tired or child (constant values) are possible for entities.), 

and a relation between a constant and a numerical value is a numerical relation and a relation between two constants is a non-numerical relation (Pg. 9, section 2.5: “In some probabilistic logics, e.g., ProPPR (Wang, Mazaitis, & Cohen, 2013) one can attach a computed set of features to a rule in order to weight it: e.g., one can write … status(X,tired):-{weighted(A):child(W,X),age(W,A)} … which indicates that the all the ages of the children of X should be used as features to determine if the rule succeeds.” Teaches that numeric values can be related to constant values in the case of child and age. Also teaches that constant values can be related to each other in the case of child and tired.)

constructing differentiable operators, wherein each of the differentiable operators refers to a non-numerical or a derived non-numerical relation of the data base; and extracting rules from the differentiable operators. Figure 5 shows the algorithm used in the current implementation of TensorLog Figure 5: 
    PNG
    media_image1.png
    347
    588
    media_image1.png
    Greyscale

Teaches utilization of differentiable functions (corresponding to differentiable operators).
Regarding the use of differentiable operators, the specification of this application explains that TensorLog operators, as taught by Cohen are differentiable operators . Pg. 3, lines 6-10 of this specification: “Exemplary details of constructing differentiable operators, also known as TensorLog operators…”	

    PNG
    media_image2.png
    28
    282
    media_image2.png
    Greyscale
This clause from Cohen, Pg.4, Fig2. teaches the differentiable operators referring to non-numerical relations of the data base. As shown, uncle is a relation between the non-numeric entities X and Y.

using the system to predict relations between entities of the data base and/or clean the data base and/or complete the data base is taught by Pg.24, Paragraph 4 “As noted above, TensorLog also makes it possible to replace components of the logic program (e.g., the classification or matches predicate) with submodels learned in the deep-learning infrastructure” teaches the ability to replace components of the logic program (corresponds to cleaning the data base)


Cohen Does not appear to explicitly teach deriving aggregate values from the numerical relations and/or the non-numerical relations; deriving non-numerical relations from the aggregate values; adding the derived non-numerical relations to the data base;

However, Abadi (TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems) teaches deriving aggregate values from the numerical relations and/or the non-numerical relations; (Pg. 13, Figure 10: teaches deriving aggregate values such as total_loss)
    PNG
    media_image3.png
    367
    492
    media_image3.png
    Greyscale
 
 deriving non-numerical relations from the aggregate values (Using figure 10 for reference, the arrows between the nodes such as the arrow from the total loss node to the assign_moving_avg node represent an indication of the order of execution of the nodes (corresponding to a non-numeric relation between the nodes)); 

Cohen and Abadi are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Abadi to the disclosed invention of Cohen.
One of ordinary skill in the art would have been able to make this modification ”for examining overall properties of the model, such as the value of the loss function averaged across a collection of examples” (Abadi, Pg. 13, Section 9.1)


Cohen in view of Abadi does not appear to explicitly teach adding the derived non-numerical relations to the data base however, Zhu (Multiple-Facial Action Unit Recognition by Shared Feature Learning and Semantic Relation Modeling) teaches adding the derived non-numerical relations to the data base (Zhu, Pg. 1665, First full paragraph: “To learn the structure, we propose to employ our BN structure learning algorithm… . the algorithm provides an anytime valid solution, i.e., the algorithm can be stopped at any-time with a best current solution found so far and an upper bound to the global optimum. Representing state of the art method in BN structure learning, this method allows automatically capturing the relationships among emotions.” teaches adding learned (corresponds to derived) relations to a “BN” (BN or “Bayesian Network” is a form of knowledge graph, corresponds to database));

Cohen in view of Abadi and Zhu are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhu to the disclosed invention of Cohen in view of Abadi.
One of ordinary skill in the art would have been able to make this modification as it ”allows learning an optimal BN structure efficiently and it guarantees to find the global optimum structure, independent of the initial structure” (Zhu, Pg. 1665, First full paragraph)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (TensorLog: Deep Learning Meets Probabilistic Databases) in view of Abadi (TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems) in view of Zhu (Multiple-Facial Action Unit Recognition by Shared Feature Learning and Semantic Relation Modeling) and further in view of Dietterich (A COMPARATIVE REVIEW OF SELECTED METHODS FOR LEARNING FROM EXAMPLES).

Regarding claim 4,
	Cohen in view of Abadi in view of Zhu teaches the computer implemented method for learning rules from a data base of claim 3.
	Cohen in view of Abadi in view of Zhu does not appear to explicitly teach wherein the step of encoding the numerical relation into the non-numerical relation includes comparing entities with respect to numerical relations in which the entities participate.
	However, Dietterich teaches wherein the step of encoding the numerical relation into the non-numerical relation includes comparing entities with respect to numerical relations in which the entities participate. (Pg. 74, First full paragraph: “A few simple constructive induction rules have been incorporated into the current implementation. These include rules that count the number of objects possessing certain characteristics and rules that locate the top-most and bottom-most parts of an object (or more generally, extremal elements in a linearly ordered set defined by any transitive relation, such as On-top)” teaches comparing entities with respect to numerical relations in which the entities participate. These numerical relations including minimum/maximum-relations(a minimum/maximum function is a rule that identifies extremal elements in the linearly ordered set of integers, defined by the transitive relations of less-than/greater-than) that compare entities with respect to numerical relations (such as “count”) to generate a non-numerical relation such as max-count our min-count or if the count is referring to number of citations, the non-numerical relation may be most-cited or least-cited.)

Cohen in view of Abadi in view of Zhu and Dietterich are analogous art to the claimed invention because they are directed to the induction of new rules/relations to a database.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Dietterich to the disclosed invention of Cohen in view of Abadi in view of Zhu.
One of ordinary skill in the art would have been able to make this modification as it ”generates new descriptors not present in the input data” (Pg. 47, Section 3.1.6, First paragraph)






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRETT DOUGLAS CALHOUN whose telephone number is (571)272-6513. The examiner can normally be reached 8:30-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARRETT DOUGLAS CALHOUN/Examiner, Art Unit 2125                                                                                                                                                                                                     

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125